Citation Nr: 0327651	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  98-12 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
fracture of the left talus, from 10 percent.

3.  Entitlement to an increased (compensable) rating for scar 
of the right leg.  

4.  Entitlement to waiver of recovery of debt in the amount 
of $12,630.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from December 1974 to 
December 1976. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim seeking 
entitlement to service connection for PTSD, and denied 
increased ratings for residuals of a fracture of the left 
talus, and a right leg scar.   

Although the issues of a total disability rating based on 
individual unemployability and service connection for a 
personality disorder had been in appellate status, the 
veteran withdrew these issues at his December 1998 hearing.  

In January 1998, the veteran raised the issue of service 
connection for a dental condition.  This issue is referred to 
the RO for proper adjudication.  

The issue of waiver of recovery of debt in the amount of 
$12,630.00, will be addressed in the REMAND portion of this 
document.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  This liberalizing 
law is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  The record 
does not reflect the veteran was provided notice of the VCAA.  
This should be accomplished prior to a final decision.  

The Board also notes and acknowledges that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  The RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Although the veteran had an examination for his left ankle 
and scar on the right leg, the duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet.App. 121 (1991).  In 
light of the need to remand the veteran's claim for the 
development cited above, it is determined that the veteran 
should be afforded a VA examination to determine the severity 
of his left ankle fracture and scar of the right leg.

After a November 1999 decision in which the Committee on 
Waivers and Compromises denied the veteran's request for 
waiver of debt of $12,630.00, the veteran's representative 
submitted a Notice of Disagreement dated January 2000.  
Accordingly, the Board is required to remand this issue to 
the RO for issuance of a Statement of the Case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The veteran and his representative 
should be sent a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims of 
entitlement to service connection for 
PTSD and an increased rating for 
residuals of a fracture of the left leg 
from 10 percent, and an increased 
(compensable) rating for a scar of the 
right leg.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the VA 
will attempt to obtain on the claimant's 
behalf.  This notice should be consistent 
with the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, 5103A and any other 
applicable precedent.  

2.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the nature and severity of the 
residuals of a fracture of the left 
talus, and scar on the right leg.  The 
veteran's claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner's report should include a 
complete assessment of any manifestations 
of the veteran's left ankle impairment, 
including range of motion and ankylosis 
findings.  The examiner should also 
address the following:  

a.  Whether the veteran's left ankle 
exhibits weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms; in other 
words, when the veteran does range 
of motion testing, at what point are 
such symptoms noticeable);

b.  Whether pain significantly 
limits functional ability during 
flare-ups or when the left ankle is 
used repeatedly over a period of 
time (this determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups).

c.  Regarding the scar of the right 
leg, the examiner should comment on 
whether it is painful on 
examination.  

3.  The RO should issue a Statement of 
the Case concerning the issue of waiver 
of the veteran's debt of $12,630.00.  If, 
and only if, the veteran completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 2002).  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record the claims should be 
readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the appellant, he should 
be furnished a Supplemental Statement of 
the Case regarding such issues, which 
includes all additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




